Exhibit 10.21

 

   THIRD PARTY SECURITY AGREEMENT WELLS FARGO    EQUIPMENT

 

1. GRANT OF SECURITY INTEREST. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to LaCrosse
Footwear, Inc. (“Borrower”), or any of them, by WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”), and for other valuable consideration, as security for the
payment of all Indebtedness of Borrower to Bank, the undersigned Danner, Inc.
(“Owner”) hereby grants and transfers to Bank a security interest in all goods,
tools, machinery, furnishings, furniture and other equipment now or at any time
hereafter, and prior to the termination hereof, owned or acquired by Owner,
wherever located, whether in the possession of Owner or any other person and
whether located on Owner’s property or elsewhere, and all improvements,
replacements, accessions and additions thereto and embedded software included
therein (collectively called “Collateral”), together with whatever is receivable
or received when any of the Collateral or proceeds thereof are sold, leased,
collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including without limitation, (a) all accounts,
contract rights, chattel paper (whether electronic or tangible), instruments,
promissory notes, documents, general intangibles, payment intangibles and other
rights to payment of every kind now or at any time hereafter arising from any
such sale, lease, collection, exchange or other disposition of any of the
foregoing, (b) all rights to payment, including returned premiums, with respect
to any insurance relating to any of the foregoing, and (c) all rights to payment
with respect to any claim or cause of action affecting or relating to any of the
foregoing (hereinafter called “Proceeds”). The word “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrower, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement, and whether Borrower may be liable individually or
jointly, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

2. CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER AGREEMENTS. This is
a continuing agreement and all rights, powers and remedies hereunder shall apply
to all past, present and future Indebtedness of Borrower to Bank, including that
arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
Borrower or Owner or any other event or proceeding affecting Borrower or Owner.
This Agreement shall not apply to any new Indebtedness of Borrower to Bank
created after actual receipt by Bank of written notice of its revocation as to
such new Indebtedness; provided however, that loans or advances made by Bank to
Borrower after revocation under commitments existing prior to receipt by Bank of
such revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by Borrower or committed by Bank prior to receipt by Bank
of such revocation, shall not be considered new Indebtedness. Any such notice
must be sent to Bank by registered U.S. mail, postage prepaid, addressed to its
office at Portland Middle Market-OR, P6101-133 1300 S. W. Fifth Avenue,
Portland, OR 97201, or at such other address as Bank shall from time to time
designate. The obligations of Owner hereunder shall be in addition to any
obligations of Owner under any other grants or pledges of security for any
liabilities or obligations of Borrower or any other persons heretofore or
hereafter given to Bank unless said other grants or pledges of security are
expressly modified or revoked in writing; and this Agreement shall not, unless
expressly herein provided, affect or invalidate any such other grants or pledges
of security.

3. OBLIGATIONS INDEPENDENT; SEPARATE ACTIONS; WAIVER OF STATUTE OF LIMITATIONS;
REINSTATEMENT OF LIABILITY. The obligations hereunder are independent of the
obligations of Borrower, and a separate action or actions may be brought and
prosecuted against Owner whether action is brought against Borrower or any other
person, or whether Borrower or any other person is joined in any such action or
actions. Owner acknowledges that this Agreement is absolute and unconditional,
there are no conditions precedent to the effectiveness of this Agreement, and
this Agreement is in full force and effect and is binding on Owner as of the
date written below, regardless of whether Bank obtains collateral or any
guaranties from others or takes any other action contemplated by Owner. Owner
waives the benefit of any statute of limitations affecting Owner’s liability
hereunder or the enforcement thereof, and Owner agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Owner’s liability hereunder. The liability of Owner hereunder shall be
reinstated and revived and the rights of Bank shall

 

Page 1



--------------------------------------------------------------------------------

continue if and to the extent that for any reason any amount at any time paid on
account of any Indebtedness secured hereby is rescinded or must otherwise be
restored by Bank, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Bank in its sole discretion; provided however, that if Bank
chooses to contest any such matter at the request of Owner, Owner agrees to
indemnify and hold Bank harmless from and against all costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of Bank’s in-house counsel), expended or incurred by Bank in
connection therewith, including without limitation, in any litigation with
respect thereto.

4. OBLIGATIONS OF BANK. Any money received by Bank in respect of the Collateral
may be deposited, at Bank’s option, into a non-interest bearing account over
which Owner shall have no control, and the same shall, for all purposes, be
deemed Collateral hereunder, subject, however, to the terms of the Credit
Agreement regarding the use of insurance proceeds, and the right of Owner to
retain and use proceeds of the sale of inventory in the ordinary course of
business when an Event of Default does not exist.

5. REPRESENTATIONS AND WARRANTIES.

5.1 Owner represents and warrants to Bank that: (a) Owner’s legal name is
exactly as set forth on the first page of this Agreement, and all of Owner’s
organizational documents or agreements delivered to Bank are complete and
accurate in every respect; (b) Owner is the owner and has possession or control
of the Collateral and Proceeds, except security deposits (and interest thereon),
goods in transit or that are temporarily in the possession of repairmen, product
testing services, or potential buyers or vendors as samples, or goods in storage
in the ordinary course of business; (c) Owner has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) all Collateral and
Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created hereby, or Permitted Encumbrances, as defined in the Third
Amended and Restated Credit Agreement of even date herewith between Borrower and
Bank, as amended, renewed or restated from time to time (the “Credit
Agreement”), or as otherwise agreed to by Bank, or heretofore disclosed by Owner
to Bank, in writing; (e) all statements contained herein are true and complete
in all material respects; and (f) no financing statement covering any of the
Collateral or Proceeds, and naming any secured party other than Bank, is on file
in any public office.

5.2 Owner further represents and warrants to Bank that: (a) the Collateral
pledged hereunder is so pledged at Borrower’s request; (b) Bank has made no
representation to Owner as to the creditworthiness of Borrower; and (c) Owner
has established adequate means of obtaining from Borrower on a continuing basis
financial and other information pertaining to Borrower’s financial condition.
Owner agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Owner’s risks hereunder, and Owner
further agrees that Bank shall have no obligation to disclose to Owner any
information or material about Borrower which is acquired by Bank in any manner.

6. COVENANTS OF OWNER.

6.1 Owner agrees in general: (a) to indemnify Bank against all losses, claims,
demands, liabilities and expenses of every kind caused by property subject
hereto, except to the extent caused by the Bank after taking possession or
control thereof; (b) to permit Bank to exercise its powers; (c) to execute and
deliver such documents as Bank deems necessary to create, perfect and continue
the security interests contemplated hereby; (d) not to change Owner’s name, and
as applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (e) not to change the places where Owner keeps any
Collateral (except security deposits (and interest thereon), goods in transit,
goods that are temporarily in the possession of repairmen, product testing
services, or potential buyers or vendors as samples, or goods in storage in the
ordinary course of business) or Owner’s records concerning the Collateral and
Proceeds without giving Bank prior written notice of the address to which Owner
is moving same; and (f) to cooperate with Bank in perfecting all security
interests granted herein as required in the Credit Agreement and in obtaining
such agreements from third parties as Bank deems necessary, proper or convenient
in connection with the preservation, perfection or enforcement of any of its
rights hereunder.

6.2 Owner agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Owner to perfect Bank’s security interest in Collateral and
Proceeds; (b) where applicable, to insure the tangible moveable Collateral
(other than warehouse receipts, bills

 

Page 2



--------------------------------------------------------------------------------

of sale, bills of lading and other documents, instruments, and money) with Bank
named as a loss payee as its interest may appear, in form, substance and
amounts, under agreements, against risks and liabilities, and with insurance
companies satisfactory to Bank; (c) to operate the Collateral in accordance with
all applicable statutes, rules and regulations relating to the use and control
thereof, and not to use the Collateral for any unlawful purpose or in any way
that would void any insurance required to be carried in connection therewith;
(d) not to permit any security interest in or lien on the Collateral or
Proceeds, including without limitation, liens arising from repairs to or storage
of the Collateral, except in favor of Bank or as set forth in the Credit
Agreement or Permitted Encumbrances; (e) to pay when due all license fees,
registration fees and other charges in connection with any Collateral; (f) not
to remove the Collateral (other than goods in transit, goods that are
temporarily in the possession of repairmen, product testing services, or
potential buyers or vendors as samples, or goods in storage in the ordinary
course of business) from Owner’s premises, except (A) for deliveries to buyers
in the ordinary course of Owner’s business, and deliveries of damaged, obsolete,
surplus or worn-out property, and (B) Collateral which consists of mobile goods
as defined in the Oregon Uniform Commercial Code, in which case Owner agrees not
to remove or permit the removal of such Collateral from its state of domicile
for a period in excess of thirty (30) calendar days from Owner’s premises except
in the ordinary course of Owner’s business; (g) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, except sales of inventory to
buyers in the ordinary course of Owner’s business, sales of damaged, obsolete,
surplus, or worn-out property, or as otherwise permitted herein or in the Credit
Agreement; (h) not to rent, lease or charter the Collateral; (i) to permit Bank
to inspect the Collateral at any time; (j) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (k) if requested by Bank during the continuance
of an Event of Default, to receive and use reasonable diligence to collect
Proceeds, in trust and as the property of Bank, and to immediately endorse as
appropriate and deliver such Proceeds to Bank daily in the exact form in which
they are received together with a collection report in form satisfactory to
Bank; (l) not to commingle Proceeds or collections thereunder with other
property; (m) to give only normal allowances and credits and to advise Bank
thereof immediately in writing if they affect any Collateral or Proceeds in any
material respect; (n) in the event Bank elects to receive payments of Proceeds
hereunder during the continuance of an Event of Default, to pay all expenses
incurred by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; (o) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
the Collateral in good and saleable condition and repair, to deal with the
Collateral in accordance with the standards and practices adhered to generally
by owners of like property, including with respect to defective and returned
products (which may be repaired or disposed of in any lawful manner), and to
keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims, subject to offsets in the ordinary course of business
for defective inventory and (p) from time to time, when requested by Bank, to
prepare and deliver to Bank a schedule of all Collateral and Proceeds.

7. POWERS OF BANK. Owner appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, if Borrower or Owner is in
default: (a) to perform any obligation of Owner hereunder in Owner’s name or
otherwise; (b) to give notice to account debtors of others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and
make extension or modification agreements with respect thereto; (c) to release
persons liable on Proceeds and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) to prepare, execute, file, record or
deliver notes, assignments, schedules, designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release Bank’s interest in the Collateral and Proceeds; (g) to receive, open and
read mail addressed to Owner, and promptly deliver the originals thereof (or, if
the mail consists of Collateral or Proceeds, copies) to Owner; (h) to take cash,
instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) to
endorse, collect, deliver and receive payment under instruments for the payment
of money constituting or relating to Proceeds; (k) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank’s sole option, toward repayment of the Indebtedness secured hereby
or replacement of the Collateral; (l) to exercise all rights, powers and
remedies which Owner would have, but for this Agreement, with respect to all
Collateral and Proceeds subject hereto; (m) to enter onto Owner’s premises in
inspecting the Collateral; (n) to do all acts and things and execute all
documents in the name of Owner or otherwise,

 

Page 3



--------------------------------------------------------------------------------

deemed by Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder; and (o) to make
withdrawals from and to close deposit accounts or other accounts with any
financial institution, wherever located, into which Proceeds may have been
deposited, and to apply funds so withdrawn to payment of the Indebtedness
secured hereby.

8. OWNER’S WAIVERS.

8.1 Owner waives any right to require Bank to: (a) proceed against Borrower or
any other person; (b) marshal assets or proceed against or exhaust any security
held from Borrower or any other person; (c) give notice of the terms, time and
place of any public or private sale or other disposition of personal property
security held from Borrower or any other person; (d) take any other action or
pursue any other remedy in Bank’s power; or (e) make any presentment or demand
for performance, or give any notice of nonperformance, protest, notice of
protest or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness secured hereunder, or in connection with the
creation of new or additional Indebtedness.

8.2 Owner waives any defense to its obligations hereunder based upon or arising
by reason of: (a) any disability or other defense of Borrower or any other
person; (b) the cessation or limitation from any cause whatsoever, other than
payment in full, of the Indebtedness of Borrower or any other person; (c) any
lack of authority of any officer, director, partner, agent or any other person
acting or purporting to act on behalf of Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of Borrower;
(d) the application by Borrower of the proceeds of any Indebtedness for purposes
other than the purposes represented by Borrower to, or intended or understood
by, Bank or Owner; (e) any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower or any portion of the Indebtedness
secured hereby by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against Borrower in the absence of
Bank’s gross negligence, willful misconduct or bad faith; (f) any impairment of
the value of any interest in any security for the Indebtedness or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (g) any
modification of the Indebtedness secured hereby, in any form whatsoever,
including any modification made after revocation hereof to such Indebtedness
incurred prior to such revocation, and including without limitation the renewal,
extension, acceleration or other change in time for payment of, or other change
in the terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (h) any requirement that Bank give
any notice of acceptance of this Agreement. Until all Indebtedness secured
hereby shall have been paid in full, Owner shall have no right of subrogation,
and Owner waives any right to enforce any remedy which Bank now has or may
hereafter have against Borrower or any other person, and waives any benefit of,
or any right to participate in, any security now or hereafter held by Bank.
Owner further waives all rights and defenses Owner may have arising out of
(i) any election of remedies by Bank, even though that election of remedies,
such as a non-judicial foreclosure with respect to any security for any portion
of the Indebtedness secured hereby, destroys Owner’s rights of subrogation or
Owner’s rights to proceed against Borrower for reimbursement, or (ii) any loss
of rights Owner may suffer by reason of any rights, powers or remedies of
Borrower in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging Borrower’s Indebtedness, whether by operation of law
or otherwise, including any rights Owner may have to a fair market value hearing
to determine the size of a deficiency following any foreclosure sale or other
disposition of any real property security for any portion of the Indebtedness
secured hereby.

9. AUTHORIZATIONS TO BANK. Owner authorizes Bank either before or after
revocation hereof, without notice to or demand on Owner, and without affecting
Owner’s liability hereunder, from time to time to: (a) alter, compromise, renew,
extend, accelerate or otherwise change the time for payment of, or otherwise
change the terms of, the Indebtedness secured hereby or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security, other than the Collateral and Proceeds, for the payment of the
Indebtedness secured hereby or any portion thereof, and exchange, enforce,
waive, subordinate or release the Collateral and Proceeds, or any part thereof,
or any such other security; (c) apply the Collateral and Proceeds or such other
security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement, mortgage or deed of trust, as Bank in its discretion may
determine; (d) release or substitute any one or more of the endorsers or
guarantors of the Indebtedness secured hereby, or any portion thereof, or any
other party thereto; and (e) apply payments received by Bank from Borrower to
any Indebtedness of Borrower to Bank, in such order as Bank shall determine in
its sole discretion, whether or not such Indebtedness is covered by this
Agreement, and Owner hereby waives any provision of law regarding application of
payments which specifies otherwise. Bank may without notice assign this
Agreement in whole or in part.

 

Page 4



--------------------------------------------------------------------------------

10. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Owner agrees to
pay or secure by bond (or contest in good faith, provided adequate reserves are
made therefor and no enforcement proceedings against any Collateral has been
instituted that are not stayed or dismissed within sixty days thereafter), prior
to delinquency, all insurance premiums, taxes, charges, liens and assessments
against the Collateral and Proceeds, and upon the failure of Owner to do so,
Bank at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same. Any
such payments made by Bank shall be obligations of Owner to Bank, due and
payable immediately upon demand, together with interest at the rate set forth in
Section 17 of this Agreement, and shall be secured by the Collateral and
Proceeds, subject to all terms and conditions of this Agreement.

11. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement: (a) any Event of Default under the
Credit Agreement; (b) any default in the payment or performance of any
obligation, or any defined event of default, under (i) any contract or
instrument evidencing any Indebtedness secured hereby, or (ii) any other
agreement between Borrower and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness secured
hereby; (c) any representation or warranty made by Owner herein shall prove to
be incorrect, false or misleading in any material respect when made; (d) Owner
shall fail to observe or perform any obligation or agreement contained herein;
(e) any material impairment of the rights of Bank in any Collateral or Proceeds
or any attachment or like levy on any property of Owner; and (f) Bank, in good
faith, believes that $2,000,000.00 or more of any or all of the Collateral
and/or Proceeds to be in danger of misuse, dissipation, commingling, loss,
theft, damage or destruction, or otherwise in jeopardy or unsatisfactory in
character or value. As used in this Section 11, “material impairment” means
having an adverse effect of at least $2,000,000.00.

12. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have and
may exercise without demand any and all rights, powers, privileges and remedies
granted to a secured party upon default under the Oregon Uniform Commercial Code
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Owner on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions.

While an Event of Default exists: (a) Owner will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Owner will not dispose of any Collateral or Proceeds except on terms
approved by Bank or that fulfill contracts of sale previously entered into in
the ordinary course of business; (c) at Bank’s request, Owner will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank; and (d) Bank may,
without notice to Owner, enter onto Owner’s premises and take possession of the
Collateral. Owner further agrees that Bank shall have no obligation to process
or prepare any Collateral for sale or other disposition.

13. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby, Bank may transfer all or any part of
the Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the

 

Page 5



--------------------------------------------------------------------------------

transferee shall be vested with all rights and powers of Bank hereunder with
respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred, Bank shall retain all rights, powers,
privileges and remedies herein given.

14. STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall have
been paid in full and all commitments by Bank to extend credit to Borrower have
been terminated, the power of sale or other disposition and all other rights,
powers, privileges and remedies granted to Bank hereunder shall continue to
exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Borrower may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

15. MISCELLANEOUS. Owner hereby waives any right to require Bank to (i) proceed
against Borrower or any other person, (ii) marshal assets or proceed against or
exhaust any security from Borrower, Owner or any other person, (iii) perform any
obligation of Owner with respect to any Collateral or Proceeds, and (d) make any
presentment or demand, or give any notice of nonpayment or nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any Collateral or Proceeds. After the occurrence and during the existence of any
Event of Default, Owner further waives any right to direct the application of
payments or security for any Indebtedness of Borrower, Owner or indebtedness of
customers of Owner.

16. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in Section 2
hereof and to Owner at the address of its chief executive office (or principal
residence, if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows: (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or 3 days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

17. COSTS, EXPENSES AND ATTORNEYS’ FEES. Owner shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Owner or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

18. SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Owner may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Owner acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrower to Bank and any obligations with
respect thereto, including this Agreement. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Owner and/or this Agreement, whether furnished by Borrower, Owner or
otherwise. Owner further agrees that Bank may disclose such documents and
information to Borrower.

19. AMENDMENT. This Agreement may be amended or modified only in writing signed
by Bank and Owner.

20. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

21. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

 

Page 6



--------------------------------------------------------------------------------

22. ARBITRATION.

22.1 Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

22.2 Governing Rules. Any arbitration proceeding will (a) proceed in a location
in Oregon selected by the American Arbitration Association (“AAA”); (b) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

22.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

22.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Oregon or a neutral retired judge of the state
or federal judiciary of Oregon, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Oregon and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Oregon Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

22.5 Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

22.6 Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Agreement or any other contract, instrument

 

Page 7



--------------------------------------------------------------------------------

or document relating to any Indebtedness secured hereby, or to include in any
arbitration any dispute as a representative or member of a class, or to act in
any arbitration in the interest of the general public or in a private attorney
general capacity.

22.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

22.8 Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

23. DEFINED TERMS. Terms used in this Agreement which are defined in the Credit
Agreement or the Line of Credit Note shall have the same meaning herein that
they are given therein.

Owner warrants that Owner is an organization registered under the laws of
Wisconsin.

Owner warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 17634 NE Airport Way, Portland,
OR 97230

Owner warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 12021 NE Airport Way, Suite B,
Portland OR 97220; 18201 NE Portal Way, Portland, OR 97230; 5312 NE 148th
Avenue, Portland, OR 97230-3438; 5352 Performance Way, Whitestown, IN 46075; and
17634 NE Airport Way, Portland, OR 97230 and such other addresses of which the
Owner notifies the Bank from time to time. Owner sells inventory in the ordinary
course of business to LaCrosse Denmark, which stores it at Niels Ebbesens Vej 19
DK-1911 Frederiksberg, Denmark or at Scan Global Logistics, True Mollevej 1,8381
Tilst, Denmark, or in transit, and which ships inventory under customary sale
and shipping terms to its customers, and to vendors as samples, and which
disposes of defective or out of date inventory in the ordinary course of
business.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 22,
2011.

 

Danner, Inc. By:  

/s/ David P. Carlson

  David P. Carlson, Executive Vice President/Chief Financial Officer By:  

/s/ Joseph P. Schneider

  Joseph P. Schneider, President/Chief Executive Officer

 

Page 8